The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 04/06/2022.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 1, 4, 8, 9, 10, 16, 28, 31, 40, and 43 have been newly amended; claims 32 and 36 have been newly cancelled; and claims 59-62 have been newly added.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1, 3-23, 26, 28-31, 33-35, 37-40, 42-49, 51, and 53-62 are currently pending in the application.  Claims 1, 10, 16, 28, and 40 are independent claims.
The Examiner notes that Applicant’s status of the claims (see: Remarks, p. 17) provides an incorrect listing of the pending claims (i.e., 1, 3-23, 26, 28-40, 42-49, 51, and 53-60). 

The objection to claim 31 (see: Non-Final Action, p. 4) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 8 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph (see: Non-Final Action, pp. 4-5), has been withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,064,312 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 at least recites “within an image projected by a projector [and] within a first image captured by [field of view of] a first [un-calibrated] camera.”  It is unclear what the scope of the phrase “within an image projected by a projector within a first image” means in the context of the rest of the claim.  The claim currently reads as if the projector is within the first image.  That does not make sense.  
Dependent claims 17-20 and 56 are rejected under similar rationale at least via dependency.

Claim Rejections - 35 USC § 251
Claims 1, 3-9, 21-23, 28-31, 33-35, 37-40, 42-49, 51, 54, 57-60 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden original independent patent claim 1 in this reissue at least by omitting or making optional the patent claim language that requires: (claim 1) “wherein the first portion of the image includes a first point” and “wherein the second portion of the image includes the first point.”
Applicant also seeks to broaden original independent patent claim 1 in this reissue, via new independent claims 28 and 40, at least by omitting or making optional the patent claim language that requires: (claim 28) “the first image captured by the first camera including a first point” and “the second image captured by the second camera including the first point”; and (claim 40) “wherein the portion of the first image includes a first point” and “wherein the portion of the second image includes the first point.”

(Step 2: MPEP 1412.02(II)(B))  The record of the prior 13/625,657 application prosecution history indicates that in a Response filed on 03/11/2015, Applicant further amended, building off of the prior amendments filed on 11/26/2014, pending independent claim 1 to include at least the following limitations (i.e., “wherein the first portion of the image includes a first point” and “wherein the second portion of the image includes the first point”) to overcome various applied prior art references (i.e., Sajadi and/or Sajadi in view of Shin-Pin).  In Remarks filed concurrently with the Response, Applicant also argued (see: Remarks, pp. 8-11) that “the Examiner indicated that the amendments to the claims, that are reflected in the accompanying listing of claims, appear to be patentable in view of the references cited in the Office Action.”
Subsequent to Applicant’s Response a Notice of Allowability was mailed on 05/05/2015, whereby claims 1-20 were indicated as allowed and with a stated examiner’s reasons for allowance as, “The cited art of record fails to teach the obvious combination of the independent claim where an arbitrary surface that is both non-planar in both horizontal and vertical direction, and where the first and adjacent cameras are un-calibrated and the first and second portion include the same point, is used in a system as described” (emphasis added).
Subject matter is previously surrendered during the prosecution of the original application by reliance on an amendment to the claims and/or an argument made by Applicant that a limitation(s) of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the amendment and/or argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the amendment and/or argument in allowing the claims.  Therefore, in the instant case, at least the added claim limitations (1) “wherein the first portion of the image includes a first point” and (2) “wherein the second portion of the image includes the first point” are surrendered subject matter and some of the broadening of amended independent claim 1 as well as new independent reissue claims 28 and 40, as noted above, is clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(II)(C))  When analyzing a reissue claim for the possibility of impermissible recapture, there are two different types of analysis that must be performed.  If the reissue claim “fails” either analysis, recapture exists.  First, the reissue claim must be compared to any claims canceled or amended during prosecution of the original application.  It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue.  Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture.  In the instant case, as noted above, surrendered subject matter has been entirely eliminated from amended independent claim 1 as well as new independent reissue claims 28 and 40 in the instant reissue application.
Additionally, it is noted that independent claims 1, 28, and 40 were not materially narrowed relative to the original claims to avoid recapture and were also not materially narrowed in other respects that relate to the surrendered subject matter (e.g., the same characteristic or concept) to avoid recapture.  The Examiner notes that none of the optionally claimed embodiments of the “at least one point” in independent claims 1 (e.g., options (i)-(iv)), 28 (e.g., options (i)-(ii)), and 40 (e.g., (i)-(ii)) require the “at least one point” to be 1) within a portion of an image projected by a first projector, 2) captured by a field of view of a first camera, 3) within a portion of the image projected by a second projector, and 4) captured by a field of view of a second camera.
Therefore, broadened amended independent claims 1 as well as new independent reissue claims 28 and 40 attempt impermissible recapture of subject matter surrendered during prosecution of the 13/625,657 application.  Dependent claims 3-9, 21-23, 29-31, 33-35, 37-39, 42-49, 51, 54, 57-60 are rejected under similar rationale at least via dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-15, 26, 53, 55, 61, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al (“Camera-Based Calibration Techniques for Seamless Multi-Projector Displays”, IEEE Transactions on Visualization and Computer Graphics, Volume 11, Issue 2, published 03/2005, pp. 1-16) in view of Majumder et al (U.S. Patent Application Publication No. 2008/0100805, published 05/01/2008) in further view of Widdowson et al (U.S. Patent Application Publication No. 2007/0052934, published 03/08/2007).
-In regard to independent claim 10, Brown teaches a method for projecting an image of a scene onto an arbitrary surface that is non-planar in both horizontal and vertical directions (p. 3: “based on the type of display surfaces addressed, either planar or non-planar”; p. 5: “approaches that address non-planer display surfaces…surround environments such as video domes and immersive environments”; p. 7: “specifically quadratic surfaces”), the method comprising:
capturing, from at least one camera un-calibrated in relative camera calibration parameters, a set of images of the arbitrary surface while patterns are projected on the arbitrary surface by at least one of at least two projectors, and wherein at least a first portion of a first image projected by a first projector of the at least two projectors overlaps on the arbitrary surface with at least a second portion of a second image projected by a second projector of the at least two projectors (p. 2: “one or more cameras…in a relaxed alignment”; pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…Using the stereo pair Si, the display surface, Di, seen by the projector, Pi, can be determined using a structured-light technique…stereo-pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj…all three necessary components registered to a common coordinate frame”; Fig. 5(b): P1, P2, S1, and S2);
reconstructing a surface geometry of the arbitrary surface, based on the patterns projected on the arbitrary surface, using multiview stereo reconstruction to determine three dimensional locations of data points within the set of images (pp. 6-7: “three components must be known: (1) a 3D model of the display surface…determine automatically the 3D geometry of the display surface…Each recovered 3D display surface, Di, is represented as a 3D mesh…This completes the computation of the initial unknowns of the 3-D display surface…recovers the underlying display surface…automatically”); and
registering the first portion of the first image and the second portion of the second image to project the image of the scene corresponding to the surface geometry of the arbitrary surface (p. 5: “the necessary warping function between each projector and the desired image must be dynamically computed”; pp. 6-7: “These three components need to be registered in a common coordinate frame for the algorithm to work…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery”).
The method of Brown does not specifically teach performing configuration identification of its projectors and cameras in context of overlap in their display space or sensing space.  In the related art, Majumder teaches performing configuration identification of projectors and cameras in context of overlap in their display or sensing space (see: Majumder, Paragraph 10: “comprised of a projector, camera, computation and communication unit…for multi-projector displays”; Paragraph 23: “Computer process comprises…checking for adjacent neighboring images projected from corresponding self-sufficient projector modules using camera-based communication in a Neighbor Discovery step”; Paragraph 50: “the camera 14 of the PPP 10 has a wider field-of-view (FOV) than the projector 12…see the image projected by its projector…also parts of the images projected by the neighboring PPPs”; Paragraphs 58-63: “Neighbor Discovery step each PPP 10 checks for the existence of left, right, top or bottom neighbor using camera-based communication…image captured by the camera…contains clusters 32 from its own and part of the neighbor’s projected pattern…can be analyzed to detect the presence and absence of the four neighbors…for each PPP 10, its neighborhood information is also resolved during this process”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the projectors and cameras in Brown to have been utilized to determine the neighbor discovery configuration identification as taught in Majumder, because Majumder taught that said functionality provided the benefit of allowing for completely asynchronous and distributed calibration of a multi-projector display without user input (see: Majumder, Paragraphs 10-16: “a self-sufficient module…achieves a truly scalable and reconfigurable display without any input from the user…user does not need to input any information about the display”).
The method of Brown also does not specifically teach wherein its cameras are interchangeably coupled and uncoupled from its at least two projectors such that any camera can be coupled to any projector (pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…stereo-pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj”; Fig. 5(b): P1, P2, S1, and S2).  In the related multi-projector display art, Widdowson teaches wherein cameras can be interchangeably coupled and uncoupled from at least two projectors such that any camera can be coupled to any projector (see: Widdowson, Paragraphs 26-27: “display system 100 includes two or more cameras 122…controller 101 is dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 171-172; Paragraphs 181-186: “receiving removable modules…for any desired number of projector modules 112 and camera modules 122…a removable camera module that is configured to be inserted into and removed…dynamic updating of the system…camera modules 122 are configured to be hot-swappable…automatically determines the number and specifications of the camera modules 122 via the exchange of metadata”; Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention for Brown’s cameras (e.g., Fig. 5(b): S1 and S2) to have been interchangeably coupled and uncoupled with the projectors (e.g., Fig. 5(b): P1 and P2) as taught by the swappable module functionality of Widdowson, because Widdowson taught that said functionality provided the benefit of facilitating easy replacement of failed cameras or projectors and helping reduce the time and complexity that might be necessary in reconfiguring the entire system (see: Widdowson, Paragraph 27: “dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 184-187: “This simplicity in the connection is important to facilitate the insertion and removal of projector modules 112, and dynamic updating of the system 100…are configured to be hot-swappable…may be removed and replaced without shutting down the power of system…detects the insertion, removal, or failure of a projector module 112, controller module 101 automatically recalibrates and rebalances the system…reduces the time and complexity that might otherwise be involved in reconfiguring the system”).

-In regard to dependent claim 11, Brown teaches wherein the step of capturing includes using two cameras to capture the set of images (p. 6: “In this system, multiple cameras are first used”; Fig. 5(b)).

-In regard to dependent claim 12, Brown teaches comprising recovering correspondences between the two cameras using structured light patterns (SLP) from at least one of a plurality of projectors (pp. 6-7: “Each stereo pair is calibrated using a large calibration pattern…can be determined using a structured-light technique”).

-In regard to dependent claim 13, Brown teaches reconstructing the surface geometry of the arbitrary surface based on an analysis of the set of images captured by the two cameras (p. 6: “uses several cameras to determine automatically the 3D geometry of the display surface”; p. 7: “Each recovered 3D display surface, Di, is represented as a 3D mesh…completes the computation of the initial unknowns of the 3-D display surface”).

-In regard to dependent claim 14, Brown teaches wherein the step of registration includes associating points in the scene to corresponding three dimensional coordinates along the surface geometry of the arbitrary surface (pp. 5-6: “necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer…components need to be registered in a common coordinate frame for the algorithm to work”; p. 7: “With all three necessary components registered to a common coordinate frame…used to generate seamless imagery”).

-In regard to dependent claim 15, Brown teaches comprising projecting a first image in the set of images to overlap an adjacent projected image in the set of images (p. 7: “overlapping portion from an adjacent projector…overlapping region between two display surfaces”; Fig. 5(b)).

-In regard to dependent claim 26, Brown teaches comprising recovering correspondences between the camera and the first projector or the second projector using structured light pattern (SLP) projected from the first projector or the second projector respectively (pp. 6-7: “one stereo pair is established for each projector.  Each stereo pair is calibrated using a large calibration pattern…can be determined using a structured-light technique”).

-In regard to dependent claim 53, Brown teaches computing relative camera calibration and projector calibration parameters (p. 1: “Calibration involves two aspects: geometric registration and color correction”; pp. 5-7: “we discuss two approaches that address non-planar display surfaces…establishes a non-linear mapping from the projector’s features, Pk(x, y), to their positions in the camera’s image plane, C(u, v), denoted as C(u, v) → Pk(x, y)…determine automatically…the location of the projectors within the display environment…one stereo pair is established for each projector.  Each stereo pair is calibrated using a large calibration pattern…Photometric Correction”).

-In regard to dependent claim 55, Brown teaches wherein at least one camera or at least one of the projectors is calibrated with respect to a global coordinate system (pp. 6-7: “3D Global Registration…components need to be registered in a common coordinate frame for the algorithm to work…multiple cameras are first used…to observe the projected imagery…for every projector…unify them within a common coordinate frame…to the global coordinate frame”; Fig. 5(b): S1, S2, P1, or P2).

-In regard to dependent claim 61, Brown teaches registering the first image of the scene to project the image of the scene corresponding to the surface geometry of the arbitrary surface (p. 5: “the necessary warping function between each projector and the desired image must be dynamically computed”; pp. 6-7: “These three components need to be registered in a common coordinate frame for the algorithm to work…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery”).

-In regard to dependent claim 62, Brown teaches registering the second image of the scene to project the image of the scene corresponding to the surface geometry of the arbitrary surface (p. 5: “the necessary warping function between each projector and the desired image must be dynamically computed”; pp. 6-7: “These three components need to be registered in a common coordinate frame for the algorithm to work…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery”).

Claims 1, 3-9, 16-23, 28-31, 33-35, 37-40, 42-49, 51, 54, and 56-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Brown et al (“Camera-Based Calibration Techniques for Seamless Multi-Projector Displays”, IEEE Transactions on Visualization and Computer Graphics, Volume 11, Issue 2, published 03/2005, pp. 1-16) in view of Raskar et al (U.S. Patent Application Publication No. 2004/0184010, published 09/23/2004) in further view of Majumder et al (U.S. Patent Application Publication No. 2008/0100805, published 05/01/2008) in further view of Widdowson et al (U.S. Patent Application Publication No. 2007/0052934, published 03/08/2007).

-In regard to independent claim 1, Brown teaches a system for projecting an image of a scene onto an arbitrary surface that is non-planar in both horizontal and vertical directions (p. 3: “based on the type of display surfaces addressed, either planar or non-planar”; p. 5: “approaches that address non-planer display surfaces…surround environments such as video domes and immersive environments”; p. 7: “specifically quadratic surfaces”), the system comprising:
a first camera un-calibrated in relative camera calibration parameters; a first projector, the first camera being disposed to capture at least a part of a first portion of the image projected onto the arbitrary surface by the first projector, wherein the first portion of the image includes a first point (p. 2: “one or more cameras…in a relaxed alignment”; pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…Using the stereo pair Si, the display surface, Di, seen by the projector, Pi, can be determined using a structured-light technique…all three necessary components registered to a common coordinate frame”; Fig. 5(b): P1 and S1);
a second camera un-calibrated in relative camera calibration parameters; a second projector, wherein the second camera is disposed to capture at least a part of a second portion of the image projected onto the arbitrary surface by the second projector, wherein the second portion of the image includes the first point (p. 2: “one or more cameras…in a relaxed alignment”; pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…Using the stereo pair Si, the display surface, Di, seen by the projector, Pi, can be determined using a structured-light technique…A stereo pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj…all three necessary components registered to a common coordinate frame”; Fig. 5(b): P2 and S2);
As noted above, Brown teaches a first point that is within a portion of an image projected by a first projector, captured by a field of view of a first camera, within a portion of the image projected by a second projector, and captured by a field of view of a second camera (e.g., Fig. 5(b)).  Therefore, Brown at least teaches all the newly claimed broader optional embodiments of: wherein at least one point within the image is (i) within a field of view of the first camera, within the first portion of the image, and within the second portion of the image, (ii) within a field of view of the second camera, within the first portion of the image, and within the second portion of the image, (iii) within a field of view of the first camera and the second camera and within the first portion of the image, or (iv) within a field of view of the first camera and the second camera and within the second portion of the image.
reconstruct an underlying surface geometry of the arbitrary surface by analyzing data in the at least the part of the first portion of the image captured by the first camera or the at least the part of the second portion of the image captured by the second camera (pp. 6-7: “three components must be known: (1) a 3D model of the display surface…determine automatically the 3D geometry of the display surface…Each recovered 3D display surface, Di, is represented as a 3D mesh…This completes the computation of the initial unknowns of the 3-D display surface…recovers the underlying display surface…automatically”),
register an overlapping portion of the image of the scene, that is projected by the first projector and projected by the second projector, within a coordinate system for display on the arbitrary surface based on an analysis of the data in the at least the part of the first portion of the image captured by the first camera or the at least the part of the second portion of the image captured by the second camera (p. 5: “the necessary warping function between each projector and the desired image must be dynamically computed”; pp. 6-7: “These three components need to be registered in a common coordinate frame for the algorithm to work…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery”), and
control the at least one of the first projector and the second projector to display the overlapping portion of the image of the registered scene onto the arbitrary surface (p. 2: “enable the generation of a single seamless image across the entire multi-projector display…image from each projector is appropriately pre-distorted by the software to achieve this correction”; pp. 5-6: “the necessary warping function between each projector and the desired image must be dynamically computed…When projected by the projector, this second pass image will appear geometrically correct to viewer”; p. 7: “used to generate seamless imagery”).
The system in Brown generally describes some of the functionality being automatically computed and applied through software (p. 2: “both in terms of geometry and color, can be automatically computed and applied through software…appropriately pre-distorted by the software to achieve this correction”), but does not explicitly teach wherein the system comprised one or more processing computing devices coupled to a computer readable storage medium that includes computer readable code that, when executed by the one or more processing devices computing devices, causes the one or more processing computing devices to provide said functionality.  In the related art, Raskar teaches a geometrically aware projector system wherein its described functionality was provided by one or more processing computing devices coupled to a computer readable storage medium that includes computer readable code (see: Raskar, Paragraph 1: “invention relates…to projectors that adapt images to varying geometries of display surfaces”; Paragraphs 20-21: “a geometrically aware projector and self-configurable display systems composed of one or more…projectors…provides calibration and rendering techniques…in the presence of other projectors”; Paragraphs 42-47: “projector 100 includes…a memory…generally a processing unit…is conventional in its electronic form, but unconventional in its operation when performing the method steps described herein…can perform a number of functions”; Fig. 1).
It would have been obvious to one of ordinary skill in art at the time of the invention for the software functionality described in Brown to have been implemented by the one or more processing units as described in Raskar, because Raskar taught that by using said one or more processing units the cameras and projectors of the projector system could flexibly self-configure by communicating with each other to dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”; Paragraph 184: “ideal for single or multi-projector seamless displays without expensive infrastructure…applications enabled by our invention include low-cost and flexible…displays”).
The system of Brown does not specifically teach performing configuration identification of its projectors and cameras in context of overlap in their display space or sensing space.  In the related art, Majumder teaches performing configuration identification of projectors and cameras in context of overlap in their display or sensing space (see: Majumder, Paragraph 10: “comprised of a projector, camera, computation and communication unit…for multi-projector displays”; Paragraph 23: “Computer process comprises…checking for adjacent neighboring images projected from corresponding self-sufficient projector modules using camera-based communication in a Neighbor Discovery step”; Paragraph 50: “the camera 14 of the PPP 10 has a wider field-of-view (FOV) than the projector 12…see the image projected by its projector…also parts of the images projected by the neighboring PPPs”; Paragraphs 58-63: “Neighbor Discovery step each PPP 10 checks for the existence of left, right, top or bottom neighbor using camera-based communication…image captured by the camera…contains clusters 32 from its own and part of the neighbor’s projected pattern…can be analyzed to detect the presence and absence of the four neighbors…for each PPP 10, its neighborhood information is also resolved during this process”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the projectors and cameras in Brown to have been utilized to determine the neighbor discovery configuration identification as taught in Majumder, because Majumder taught that said functionality provided the benefit of allowing for completely asynchronous and distributed calibration of a multi-projector display without user input (see: Majumder, Paragraphs 10-16: “a self-sufficient module…achieves a truly scalable and reconfigurable display without any input from the user…user does not need to input any information about the display”).
The system of Brown also does not specifically teach wherein its first and second cameras are interchangeably coupled and uncoupled from its first and second projectors such that any camera can be coupled to any projector (pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…stereo-pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj”; Fig. 5(b): P1, P2, S1, and S2).  In the related multi-projector display art, Widdowson teaches wherein first and second cameras can be interchangeably coupled and uncoupled from first and second projectors such that any camera can be coupled to any projector (see: Widdowson, Paragraphs 26-27: “display system 100 includes two or more cameras 122…controller 101 is dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 171-172; Paragraphs 181-186: “receiving removable modules…for any desired number of projector modules 112 and camera modules 122…a removable camera module that is configured to be inserted into and removed…dynamic updating of the system…camera modules 122 are configured to be hot-swappable…automatically determines the number and specifications of the camera modules 122 via the exchange of metadata”; Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention for Brown’s cameras (e.g., Fig. 5(b): S1 and S2) to have been interchangeably coupled and uncoupled with the projectors (e.g., Fig. 5(b): P1 and P2) as taught by the swappable module functionality of Widdowson, because Widdowson taught that said functionality provided the benefit of facilitating easy replacement of failed cameras or projectors and helping reduce the time and complexity that might be necessary in reconfiguring the entire system (see: Widdowson, Paragraph 27: “dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 184-187: “This simplicity in the connection is important to facilitate the insertion and removal of projector modules 112, and dynamic updating of the system 100…are configured to be hot-swappable…may be removed and replaced without shutting down the power of system…detects the insertion, removal, or failure of a projector module 112, controller module 101 automatically recalibrates and rebalances the system…reduces the time and complexity that might otherwise be involved in reconfiguring the system”).

-In regard to substantially similar dependent claims 3 and 42, Brown teaches wherein the first or the second camera is uncalibrated prior to capturing the image (p. 2: “one or more cameras…in a relaxed alignment”; p. 7: “all three necessary components registered to a common coordinate frame”).

-In regard to substantially similar dependent claims 4 and 43, Brown teaches wherein the first or the second projector is uncalibrated prior to projecting the image (p. 2: “projectors are only casually aligned…resulting inaccuracies in geometries and color can be corrected automatically”; p. 7: “recovers the…projector locations automatically”).

-In regard to substantially similar dependent claims 5 and 44, Brown teaches wherein the first or the second camera captures a field of view larger than a field of view of the first or the second projector respectively (p. 4: “single camera in the system can typically only observe only 2-4 projectors from the entire display”; p. 7: “can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector”; Fig. 5(b)).

-In regard to substantially similar dependent claims 6 and 45, Brown teaches wherein the first camera is disposed to capture a portion of an image associated with the second projector (p. 7: “A stereo pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj”).

-In regard to substantially similar dependent claims 7 and 46, Brown does not specifically teach wherein the first or the second camera is configured to wirelessly communicate with other cameras or projectors.  In the related art, Raskar teaches a geometrically aware projector system wherein first or second cameras are configured to wirelessly communicate with other cameras or projectors (see: Raskar, Paragraph 19: “provide projectors with network capabilities…can communicate with each other”; Paragraph 44: “network sub-system 170 allows the projector to communicate with other similar devices…an antenna or infrared transceiver”; Paragraph 53: “self-configurable ad-hoc network cluster…such as wireless Ethernet, RF, or infrared”; Paragraph 102: “puts the cameras…in attention  mode”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of cameras and projectors of Brown (e.g., Fig. 5(b)) to have been able to wirelessly communicate with each other as taught in Raskar, because Raskar taught that said well-known wireless functionality allowed the cameras and projectors to easily communicate with each other to dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”).

-In regard to substantially similar dependent claims 8 and 47, Brown teaches wherein the system comprises more than two projectors coupled to the first or the second camera (pp. 6-7: “In this system, multiple cameras are first used…for each projector…its corresponding projector…an adjacent projector”; Figs. 3 and 5(b)).

-In regard to substantially similar dependent claims 9 and 48, Brown teaches wherein the system comprises more than two cameras coupled to the plurality of projectors (pp. 6-7: “In this system, multiple cameras are first used…for each projector…its corresponding projector…an adjacent projector”; Figs. 3 and 5(b)).

-In regard to dependent claim 21, Brown does not specifically teach wherein the first or the second camera is configured to wirelessly communicate with a computing device.  In the related art, Raskar teaches a geometrically aware projector system wherein first or second cameras are configured to wirelessly communicate with a computing device (see: Raskar, Paragraph 19: “provide projectors with network capabilities…can communicate with each other”; Paragraph 42: “The processing unit is conventional in its electronic structure, but unconventional in its operation”; Paragraph 44: “network sub-system 170 allows the projector to communicate with other similar devices, or other computing devices, local or remote…an antenna or infrared transceiver”; Paragraph 53: “self-configurable ad-hoc network cluster…such as wireless Ethernet, RF, or infrared”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of cameras of Brown (e.g., Fig. 5(b)) to have been able to wirelessly communicate with a computing device as taught in Raskar, because Raskar taught that said well-known wireless functionality allowed the cameras to easily communicate with computing devices to help dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”).

-In regard to dependent claim 22, Brown does not specifically teach wherein the first or the second projector is configured to wirelessly communicate with a computing device.  In the related art, Raskar teaches a geometrically aware projector system wherein first or the second projectors are configured to wirelessly communicate with a computing device (see: Raskar, Paragraph 19: “provide projectors with network capabilities…can communicate with each other”; Paragraph 42: “The processing unit is conventional in its electronic structure, but unconventional in its operation”; Paragraph 44: “network sub-system 170 allows the projector to communicate with other similar devices, or other computing devices, local or remote…an antenna or infrared transceiver”; Paragraph 53: “self-configurable ad-hoc network cluster…such as wireless Ethernet, RF, or infrared”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of projectors of Brown (e.g., Fig. 5(b)) to have been able to wirelessly communicate with a computing device as taught in Raskar, because Raskar taught that said well-known wireless functionality allowed the projectors to easily communicate with computing devices to help dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”).

-In regard to dependent claim 23, Brown teaches wherein the one or more processors are configured to associate points in the image to three dimensional coordinates along the surface geometry of the arbitrary surface (pp. 5-6: “necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer…components need to be registered in a common coordinate frame for the algorithm to work”; p. 7: “With all three necessary components registered to a common coordinate frame…used to generate seamless imagery”).

-In regard to independent claim 16, Brown teaches a multi-projector display system (Fig. 5(b): S1, P1, S2, and P2) that performs, via applied software, functionality comprising (p. 2: “can be automatically computed and applied through software…appropriately pre-distorted by the software to achieve this correction”):
capture a scene of an arbitrary surface that is non-planar in both horizontal and vertical directions (p. 3: “based on the type of display surfaces addressed, either planar or non-planar”; p. 5: “approaches that address non-planer display surfaces…surround environments such as video domes and immersive environments”; pp. 6-7: “uses several cameras to determine automatically the 3D geometry of the display surface…cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…Using the stereo pair Si, the display surface, Di, seen by the projector, Pi, can be determined using a structured-light technique…specifically quadratic surfaces”), wherein at least one point within the captured scene is:
(i) within a field of view of a camera un-calibrated in relative camera calibration parameters (p. 2: “one or more cameras…in a relaxed alignment”; p. 6: “stereo-camera pairs, Si, to observe the projected imagery”; p. 7: “all three necessary components registered to a common coordinate frame”; Fig. 5(b): S1 and D1), within a first image projected by a first projector and within a second image projected by a second projector (p. 7: “stereo pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj.  Using 3-D point correspondences acquired in the overlapping region between the two display surfaces”; Fig. 5(b): P1 and P2), or (ii) within an image projected by a projector within a first image captured by a first camera un-calibrated in relative camera calibration parameters and within a second image captured by a second camera un-calibrated in relative camera calibration parameters (p. 2: “one or more cameras…in a relaxed alignment”; p. 7: “stereo pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj.  Using 3-D point correspondences acquired in the overlapping region between the two display surfaces…all three necessary components registered to a common coordinate frame”; Fig. 5(b): S1 and S2);
analyze a surface geometry of the arbitrary surface from the scene of the arbitrary surface for surface height variations (pp. 6-7: “three components must be known: (1) a 3D model of the display surface…determine automatically the 3D geometry of the display surface…Each recovered 3D display surface, Di, is represented as a 3D mesh…This completes the computation of the initial unknowns of the 3-D display surface…recovers the underlying display surface…automatically”); and
register on the arbitrary surface (a) a first portion of the first image, that is projected by the first projector, with a second portion of the second image, that is projected by the second projector (pp. 5-6: “the necessary warping function between each projector and the desired image must be dynamically computed…When projected by the projector, this second pass image will appear geometrically correct to viewer”; pp. 6-7: “These three components need to be registered in a common coordinate frame for the algorithm to work…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame”), or (b) register a first portion of the first image captured by the first camera with a second portion of the second image captured by the second camera (pp. 5-6: “the necessary warping function between each projector and the desired image must be dynamically computed…When projected by the projector, this second pass image will appear geometrically correct to viewer”; pp. 6-7: “These three components need to be registered in a common coordinate frame for the algorithm to work…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame”) such that first height variations in the first portion of the first image and second height variations in the second portion of the second image are indiscernible from the surface height variations of the arbitrary surface on which the first portion and the second portion are projected or captured (p. 2: “enable the generation of a single seamless image across the entire multi-projector display…image from each projector is appropriately pre-distorted by the software to achieve this correction”; pp. 5-6: “the necessary warping function between each projector and the desired image must be dynamically computed…When projected by the projector, this second pass image will appear geometrically correct to viewer”; p. 7: “With all three necessary components registered to a common coordinate frame, the two-pass rendering algorithm…can be used to generate seamless imagery”).
As noted above, the system in Brown generally describes some of the functionality being automatically computed and applied through software (p. 2: “both in terms of geometry and color, can be automatically computed and applied through software…appropriately pre-distorted by the software to achieve this correction”), but does not explicitly teach wherein the system comprised a non-transitory computer readable medium storing said software and executing said software via a processing computing device to provide said functionality.  In the related art, Raskar teaches a geometrically aware projector system wherein its described functionality was provided by one or more processing computing devices executing method steps associated with a memory (see: Raskar, Paragraph 1: “invention relates…to projectors that adapt images to varying geometries of display surfaces”; Paragraphs 20-21: “a geometrically aware projector and self-configurable display systems composed of one or more…projectors…provides calibration and rendering techniques…in the presence of other projectors”; Paragraph 26: “handle curved surfaces…provides a method for global aligning and registering images”; Paragraphs 42-47: “projector 100 includes a microprocessor 110, a memory 120…connected to buses…generally a processing unit…is conventional in its electronic form, but unconventional in its operation when performing the method steps described herein…can perform a number of functions”; Paragraph 63: “We determine a mapping for the 3D shape of the display surface”; Fig. 1: 110, 120, and 130).
It would have been obvious to one of ordinary skill in art at the time of the invention for the software functionality described in Brown to have been executed by the one or more processing units as described in Raskar, because Raskar taught that by using said one or more processing units the cameras and projectors of the projector system could flexibly self-configure by communicating with each other to dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”; Paragraph 184: “ideal for single or multi-projector seamless displays without expensive infrastructure…applications enabled by our invention include low-cost and flexible…displays”).
The system of Brown does not specifically teach performing configuration identification of its projectors and cameras in context of overlap in their display space or sensing space.  In the related art, Majumder teaches performing configuration identification of projectors and cameras in context of overlap in their display or sensing space (see: Majumder, Paragraph 10: “comprised of a projector, camera, computation and communication unit…for multi-projector displays”; Paragraph 23: “Computer process comprises…checking for adjacent neighboring images projected from corresponding self-sufficient projector modules using camera-based communication in a Neighbor Discovery step”; Paragraph 50: “the camera 14 of the PPP 10 has a wider field-of-view (FOV) than the projector 12…see the image projected by its projector…also parts of the images projected by the neighboring PPPs”; Paragraphs 58-63: “Neighbor Discovery step each PPP 10 checks for the existence of left, right, top or bottom neighbor using camera-based communication…image captured by the camera…contains clusters 32 from its own and part of the neighbor’s projected pattern…can be analyzed to detect the presence and absence of the four neighbors…for each PPP 10, its neighborhood information is also resolved during this process”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the projectors and cameras in Brown to have been utilized to determine the neighbor discovery configuration identification as taught in Majumder, because Majumder taught that said functionality provided the benefit of allowing for completely asynchronous and distributed calibration of a multi-projector display without user input (see: Majumder, Paragraphs 10-16: “a self-sufficient module…achieves a truly scalable and reconfigurable display without any input from the user…user does not need to input any information about the display”).
The system of Brown also does not specifically teach wherein its first and second cameras are interchangeably coupled and uncoupled from its first and second projectors such that any camera can be coupled to any projector (pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…stereo-pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj”; Fig. 5(b): P1, P2, S1, and S2).  In the related multi-projector display art, Widdowson teaches wherein first and second cameras can be interchangeably coupled and uncoupled from first and second projectors such that any camera can be coupled to any projector (see: Widdowson, Paragraphs 26-27: “display system 100 includes two or more cameras 122…controller 101 is dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 171-172; Paragraphs 181-186: “receiving removable modules…for any desired number of projector modules 112 and camera modules 122…a removable camera module that is configured to be inserted into and removed…dynamic updating of the system…camera modules 122 are configured to be hot-swappable…automatically determines the number and specifications of the camera modules 122 via the exchange of metadata”; Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention for Brown’s cameras (e.g., Fig. 5(b): S1 and S2) to have been interchangeably coupled and uncoupled with the projectors (e.g., Fig. 5(b): P1 and P2) as taught by the swappable module functionality of Widdowson, because Widdowson taught that said functionality provided the benefit of facilitating easy replacement of failed cameras or projectors and helping reduce the time and complexity that might be necessary in reconfiguring the entire system (see: Widdowson, Paragraph 27: “dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 184-187: “This simplicity in the connection is important to facilitate the insertion and removal of projector modules 112, and dynamic updating of the system 100…are configured to be hot-swappable…may be removed and replaced without shutting down the power of system…detects the insertion, removal, or failure of a projector module 112, controller module 101 automatically recalibrates and rebalances the system…reduces the time and complexity that might otherwise be involved in reconfiguring the system”).

-In regard to dependent claim 17, Brown does not specifically teach wherein the computer readable code when executed by a processing computing device, relays data among cameras capturing images of the arbitrary surface.  In the related art, Raskar teaches a geometrically aware projector system that relays data among cameras capturing images of an arbitrary surface (see: Raskar, Paragraph 19: “provide projectors with network capabilities…can communicate with each other”; Paragraphs 42-44: “The processing unit is conventional…camera sub-system 160 for acquiring input images…network sub-system 170 allows the projector to communicate with other similar devices, or other computing devices”; Paragraph 53: “self-configurable ad-hoc network cluster…such as wireless Ethernet, RF, or infrared…on a display surface”; Paragraphs 102-104: “puts the cameras…in attention  mode…If any one camera from the existing cluster acquires 640 the projected pattern…determining pair-wise geometric relationships”).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the plurality of cameras in the system of Brown (e.g., Fig. 5(b)) to have been able to relay data among each other as taught in Raskar, because Raskar taught that said well-known communication functionality allowed the cameras to easily communicate with each other to dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”).

-In regard to dependent claim 18, Brown teaches wherein the scene is registered by associating points in the scene to corresponding three dimensional coordinates along the surface geometry of the arbitrary surface (pp. 5-6: “necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer…components need to be registered in a common coordinate frame for the algorithm to work”; p. 7: “With all three necessary components registered to a common coordinate frame…used to generate seamless imagery”). 

-In regard to dependent claim 19, Brown teaches wherein the computer readable code is configured, when executed by a processing computing device, to recover calibration matrices of the projectors using a non-linear optimization on data points representing the arbitrary surface (p. 5: “set of equally spaced features are projected from each projector, Pk, and registered in the camera plane…This establishes a non-linear mapping from the projector’s features, Pk(x, y), to their positions in the camera’s image plane, C(u, v), denoted as C(u, v) → Pk(x, y)…warped to the projected image based on the C(u ,v) → Pk(x, y) non-linear mapping…generates a geometrically correct view”; p. 7: “Each recovered 3D display surface, Di, is represented as a 3D mesh…each Di and Pi pair is still registered to different coordinate frames.  The next step is to unify them with a common coordinate frame…a rigid transformation consisting of rotation…and a translation…can be computed to bring Di and Dj into alignment”).

-In regard to dependent claim 20, Brown teaches wherein the computer readable code is configured, when executed by a processing computing device, to control a projector to display the scene as corresponding to three dimensional coordinates along the surface geometry of the arbitrary surface (pp. 5-6: “necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer…components need to be registered in a common coordinate frame for the algorithm to work”; p. 7: “With all three necessary components registered to a common coordinate frame…used to generate seamless imagery”).

-In regard to independent claim 28, Brown teaches a projection system, comprising:
a first projector configured to project a first image of a scene onto an arbitrary surface that is non-planar in both horizontal and vertical directions (p. 2: “image from each projector”; p. 3: “multiple-projector display…based on the type of display surfaces addressed, either planar or non-planar”; p. 5: “approaches that address non-planer display surfaces…surround environments such as video domes and immersive environments”; p. 7: “specifically quadratic surfaces”; Fig. 5(b): P1 or P2); 
a second projector configured to project a second image of the scene onto the arbitrary surface that is non-planar in both horizontal and vertical directions (p. 2: “image from each projector”; p. 3: “multiple-projector display…based on the type of display surfaces addressed, either planar or non-planar”; p. 5: “approaches that address non-planer display surfaces…surround environments such as video domes and immersive environments”; p. 7: “specifically quadratic surfaces”; Fig. 5(b): P1 or P2); 
a first camera, un-calibrated in relative camera calibration parameters, said first camera configured to capture at least a portion of the first projected image, the portion of the projected first image captured by the first camera including a first point (p. 2: “one or more cameras…in a relaxed alignment…Using camera-based feedback obtained from a camera observing the display setup, the necessary adjustments needed to register the imagery”; pp. 6-7: “components need to be registered in a common coordinate frame for the algorithm to work…multiple cameras are first used…to observe the projected imagery…unify them within a common coordinate frame”; Fig. 5(b): S1 or S2);
a second camera, un-calibrated in relative camera calibration parameters, said second camera configured to capture at least a portion of the second projected image, the portion of the projected second image captured by the second camera including the first point (p. 2: “one or more cameras…in a relaxed alignment…Using camera-based feedback obtained from a camera observing the display setup, the necessary adjustments needed to register the imagery”; pp. 6-7: “components need to be registered in a common coordinate frame for the algorithm to work…multiple cameras are first used…to observe the projected imagery…unify them within a common coordinate frame”; Fig. 5(b): S1 or S2);
As noted above, Brown teaches a first point that is within a portion of an image projected by a first projector, captured by a field of view of a first camera, within a portion of the image projected by a second projector, and captured by a field of view of a second camera (e.g., Fig. 5(b)).  Therefore, Brown at least teaches all the newly claimed broader optional embodiments of: wherein at least one point within the scene is (i) within a field of view of the first camera or the second camera, within the first image projected by the first projector and within the second image projected by the second projector, or (ii) within the first image captured by the first camera and within the second image captured by the second camera, and within the first image projected by the first projector or the second image projected by the second projector.
perform geometric correction of the projected images such that the projected images are geometrically registered onto the arbitrary surface (p. 5: “the necessary warping function between each projector and the desired image must be dynamically computed”; pp. 5-6: “textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer”; pp. 6-7: “determine automatically the 3D geometry of the display and the location of the projectors within the display environment…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery”).
The system in Brown generally describes some of the functionality being automatically computed and applied through software (p. 2: “both in terms of geometry and color, can be automatically computed and applied through software…appropriately pre-distorted by the software to achieve this correction”), but does not explicitly teach wherein the system comprised one or more processing computing devices coupled to a computer readable storage medium that includes computer readable code that, when executed by the one or more processing devices computing devices, causes the one or more processing computing devices to provide said functionality.  In the related art, Raskar teaches a geometrically aware projector system wherein its described functionality was provided by one or more processing computing devices coupled to a computer readable storage medium that includes computer readable code (see: Raskar, Paragraph 1: “invention relates…to projectors that adapt images to varying geometries of display surfaces”; Paragraphs 20-21: “a geometrically aware projector and self-configurable display systems composed of one or more…projectors…provides calibration and rendering techniques…in the presence of other projectors”; Paragraph 26: “handle curved surfaces…provides a method for global aligning and registering images”; Paragraphs 42-47: “projector 100 includes…a memory…generally a processing unit…is conventional in its electronic form, but unconventional in its operation when performing the method steps described herein…can perform a number of functions”; Paragraph 63: “We determine a mapping for the 3D shape of the display surface”; Fig. 1).
It would have been obvious to one of ordinary skill in art at the time of the invention for the software functionality described in Brown to have been implemented by the one or more processing units as described in Raskar, because Raskar taught that by using said one or more processing units the cameras and projectors of the projector system could flexibly self-configure by communicating with each other to dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”; Paragraph 184: “ideal for single or multi-projector seamless displays without expensive infrastructure…applications enabled by our invention include low-cost and flexible…displays”).
The system of Brown does not specifically teach performing configuration identification of its projectors and cameras in context of overlap in their display space or sensing space.  In the related art, Majumder teaches performing configuration identification of projectors and cameras in context of overlap in their display or sensing space (see: Majumder, Paragraph 10: “comprised of a projector, camera, computation and communication unit…for multi-projector displays”; Paragraph 23: “Computer process comprises…checking for adjacent neighboring images projected from corresponding self-sufficient projector modules using camera-based communication in a Neighbor Discovery step”; Paragraph 50: “the camera 14 of the PPP 10 has a wider field-of-view (FOV) than the projector 12…see the image projected by its projector…also parts of the images projected by the neighboring PPPs”; Paragraphs 58-63: “Neighbor Discovery step each PPP 10 checks for the existence of left, right, top or bottom neighbor using camera-based communication…image captured by the camera…contains clusters 32 from its own and part of the neighbor’s projected pattern…can be analyzed to detect the presence and absence of the four neighbors…for each PPP 10, its neighborhood information is also resolved during this process”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the projectors and cameras in Brown to have been utilized to determine the neighbor discovery configuration identification as taught in Majumder, because Majumder taught that said functionality provided the benefit of allowing for completely asynchronous and distributed calibration of a multi-projector display without user input (see: Majumder, Paragraphs 10-16: “a self-sufficient module…achieves a truly scalable and reconfigurable display without any input from the user…user does not need to input any information about the display”).
The system of Brown also does not specifically teach wherein its first and second cameras are interchangeably coupled and uncoupled from its first and second projectors such that any camera can be coupled to any projector (pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…stereo-pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj”; Fig. 5(b): P1, P2, S1, and S2).  In the related multi-projector display art, Widdowson teaches wherein first and second cameras can be interchangeably coupled and uncoupled from first and second projectors such that any camera can be coupled to any projector (see: Widdowson, Paragraphs 26-27: “display system 100 includes two or more cameras 122…controller 101 is dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 171-172; Paragraphs 181-186: “receiving removable modules…for any desired number of projector modules 112 and camera modules 122…a removable camera module that is configured to be inserted into and removed…dynamic updating of the system…camera modules 122 are configured to be hot-swappable…automatically determines the number and specifications of the camera modules 122 via the exchange of metadata”; Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention for Brown’s cameras (e.g., Fig. 5(b): S1 and S2) to have been interchangeably coupled and uncoupled with the projectors (e.g., Fig. 5(b): P1 and P2) as taught by the swappable module functionality of Widdowson, because Widdowson taught that said functionality provided the benefit of facilitating easy replacement of failed cameras or projectors and helping reduce the time and complexity that might be necessary in reconfiguring the entire system (see: Widdowson, Paragraph 27: “dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 184-187: “This simplicity in the connection is important to facilitate the insertion and removal of projector modules 112, and dynamic updating of the system 100…are configured to be hot-swappable…may be removed and replaced without shutting down the power of system…detects the insertion, removal, or failure of a projector module 112, controller module 101 automatically recalibrates and rebalances the system…reduces the time and complexity that might otherwise be involved in reconfiguring the system”).

-In regard to dependent claim 29, Brown teaches wherein the one or more processing computing devices are configured to perform geometric correction of the projected images by reconstructing an underlying surface geometry of the arbitrary surface based on an analysis of data in the portion of the first image captured by the first camera or the portion of the second image captured by the second camera (pp. 5-6: “necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer…components need to be registered in a common coordinate frame for the algorithm to work”; p. 7: “With all three necessary components registered to a common coordinate frame…used to generate seamless imagery”).

-In regard to dependent claim 30, Brown teaches wherein the one or more processing computing devices are configured to control the first projector or the second projector such that overlapping portions of the first image and the second image are displayed seamlessly (p. 1: “Images from a multi-projector display must be seamless”; p. 2: “enable the generation of a single seamless image across the entire multi-projector display”; p. 5: “create seamless imagery on arbitrary display surfaces…produce a seamless image even when multiple overlapping projectors are observed”; p. 7: “can see its corresponding projector…and any overlapping portion from an adjacent projector…Using 3-D point correspondences acquired in the overlapping region between display surfaces…generate seamless imagery; Fig. 5(b)).

-In regard to dependent claim 31, Brown teaches wherein the one or more processing computing devices are configured to reconstruct an underlying surface geometry of the arbitrary surface by analyzing data in the portion of the projected first image captured by the first camera and the at least the second portion of the second image captured by the second camera (pp. 5-6: “necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer…components need to be registered in a common coordinate frame for the algorithm to work”; p. 7: “Each recovered 3D display surface, Di, is represented as a 3D mesh…This completes, the computation of the…3-D display surface…recovers the underlying display surface…automatically”).

-In regard to substantially similar dependent claims 33-35, Brown teaches wherein the step of registration includes associating points in the scene to corresponding three dimensional coordinates along the surface geometry of the arbitrary surface (pp. 5-6: “necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer…components need to be registered in a common coordinate frame for the algorithm to work”; p. 7: “With all three necessary components registered to a common coordinate frame…used to generate seamless imagery”).

-In regard to dependent claim 37, Brown teaches further comprising a plurality of cameras including the first camera and the second camera, wherein said plurality of cameras is un-calibrated in relative camera calibration parameters, wherein the one or more processing computing devices are configured to identify one or more cameras of the plurality of cameras that are adjacent to each other based on an analysis of images captured by the plurality of cameras (p. 2: “one or more cameras…in a relaxed alignment”; p. 6: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe projected imagery.  Typically, one stereo pair is established for each projector.  Each stereo pair is calibrated using a large calibration pattern”; p. 7: “all three necessary components registered to a common coordinate frame”; Fig. 5(b)).

-In regard to dependent claim 38, Brown teaches wherein the one or more processing computing devices are configured to identify one or more projectors associated with the one or more cameras of the plurality of cameras that are adjacent to each other (p. 6: “three components must be known…the projectors’ locations…one stereo pair is established for each projector”; p. 7: “From Di, the projector’s Pi frustum (i.e., 3D location) with respect to the display surface can be computed.  This completes…the projector location for every projector in the display”; Fig. 5(b)).

-In regard to dependent claim 39, Brown teaches further comprising a plurality of projectors including the first projector and the second projector, wherein the one or more processing computing devices are configured to identify one or more projectors of the plurality of projectors that are adjacent to each other based on an analysis of images projected by the plurality of projectors and captured by one or more cameras (p. 6: “three components must be known…the projectors’ locations…one stereo pair is established for each projector”; p. 7: “can be determined using a structured-light technique…From Di, the projector’s Pi frustum (i.e., 3D location) with respect to the display surface can be computed.  This completes…the projector location for every projector in the display”; Fig. 5(b)).

-In regard to independent claim 40, Brown teaches a system for projecting an image of a scene onto an arbitrary surface that is non-planar in both horizontal and vertical directions (p. 3: “multiple-projector display…based on the type of display surfaces addressed, either planar or non-planar”; p. 5: “approaches that address non-planer display surfaces…surround environments such as video domes and immersive environments”; p. 7: “specifically quadratic surfaces”), the system comprising:
a first camera un-calibrated in relative calibration parameters, said first camera configured to capture at least a portion of a first image projected onto an arbitrary surface by a first projector, wherein the portion of the first image includes a first point (p. 2: “one or more cameras…in a relaxed alignment”; pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…Using the stereo pair Si, the display surface, Di, seen by the projector, Pi, can be determined using a structured-light technique…all three necessary components registered to a common coordinate frame”; Fig. 5(b): P1 and S1);
a second camera un-calibrated in relative calibration parameters, said second camera configured to capture at least a portion of a second image projected onto the arbitrary surface by a second projector, wherein the portion of the second image includes the first point (p. 2: “one or more cameras…in a relaxed alignment”; pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…Using the stereo pair Si, the display surface, Di, seen by the projector, Pi, can be determined using a structured-light technique…A stereo pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj…all three necessary components registered to a common coordinate frame”; Fig. 5(b): P2 and S2);
As noted above, Brown teaches a first point that is within a portion of an image projected by a first projector, captured by a field of view of a first camera, within a portion of the image projected by a second projector, and captured by a field of view of a second camera (e.g., Fig. 5(b)).  Therefore, Brown at least teaches all the newly claimed broader optional embodiments of: wherein at least one point within the projected image is (i) within a field of view of the first camera or the second camera, within the first image projected by the first projector and within the second image projected by the second projector, or (ii) within the first image captured by the first camera and within the second image captured by the second camera, and within the first image projected by the first projector or the second image projected by the second projector.
control at least one of the first projector and the second projector such that an overlapping portion of the first and the second images projected by the first projector and the second projector respectively is geometrically registered onto the arbitrary surface (p. 5: “the necessary warping function between each projector and the desired image must be dynamically computed”; pp. 6-7: “These three components need to be registered in a common coordinate frame for the algorithm to work…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery”),
control at least one of the first projector and the second projector based on a reconstruction of an underlying surface geometry of the arbitrary surface from an analysis of the data in the portion of the first image captured by the first camera or the portion of the second image captured by the second camera and associating points in the first and the second images to corresponding three dimensional coordinates along the surface geometry of the arbitrary surface (p. 2: “enable the generation of a single seamless image across the entire multi-projector display…image from each projector is appropriately pre-distorted by the software to achieve this correction”; pp. 5-6: “the necessary warping function between each projector and the desired image must be dynamically computed…When projected by the projector, this second pass image will appear geometrically correct to viewer”; pp. 6-7: “three components must be known: (1) a 3D model of the display surface…determine automatically the 3D geometry of the display surface…Each recovered 3D display surface, Di, is represented as a 3D mesh…This completes the computation of the initial unknowns of the 3-D display surface…recovers the underlying display surface…automatically”).
The system in Brown generally describes some of the functionality being automatically computed and applied through software (p. 2: “both in terms of geometry and color, can be automatically computed and applied through software…appropriately pre-distorted by the software to achieve this correction”), but does not explicitly teach wherein the system comprised one or more processing computing devices coupled to a computer readable storage medium that includes computer readable code that, when executed by the one or more processing devices computing devices, causes the one or more processing computing devices to provide said functionality.  In the related art, Raskar teaches a geometrically aware projector system wherein its described functionality was provided by one or more processing computing devices coupled to a computer readable storage medium that includes computer readable code (see: Raskar, Paragraph 1: “invention relates…to projectors that adapt images to varying geometries of display surfaces”; Paragraphs 20-21: “a geometrically aware projector and self-configurable display systems composed of one or more…projectors…provides calibration and rendering techniques…in the presence of other projectors”; Paragraph 26: “handle curved surfaces…provides a method for global aligning and registering images”; Paragraphs 42-47: “projector 100 includes…memory…generally a processing unit…is conventional in its electronic form, but unconventional in its operation when performing the method steps described herein…can perform a number of functions”; Paragraph 63: “We determine a mapping for the 3D shape of the display surface”; Fig. 1).
It would have been obvious to one of ordinary skill in art at the time of the invention for the software functionality described in Brown to have been implemented by the one or more processing units as described in Raskar, because Raskar taught that by using said one or more processing units the cameras and projectors of the projector system could flexibly self-configure by communicating with each other to dynamically ‘learn’ their geometric relationships, which provided the benefit of not requiring pre-configuration geometric setup, complex calibration, and/or user assistance (see: Raskar, Paragraph 24: “self-configuring ad-hoc projector…without using any environmental sensors”; Paragraph 50: “ability to learn the relationships dynamically…is a major contrast with the prior art projectors”; Paragraph 184: “ideal for single or multi-projector seamless displays without expensive infrastructure…applications enabled by our invention include low-cost and flexible…displays”).
The system of Brown does not specifically teach performing configuration identification of its projectors and cameras in context of overlap in their display space or sensing space.  In the related art, Majumder teaches performing configuration identification of projectors and cameras in context of overlap in their display or sensing space (see: Majumder, Paragraph 10: “comprised of a projector, camera, computation and communication unit…for multi-projector displays”; Paragraph 23: “Computer process comprises…checking for adjacent neighboring images projected from corresponding self-sufficient projector modules using camera-based communication in a Neighbor Discovery step”; Paragraph 50: “the camera 14 of the PPP 10 has a wider field-of-view (FOV) than the projector 12…see the image projected by its projector…also parts of the images projected by the neighboring PPPs”; Paragraphs 58-63: “Neighbor Discovery step each PPP 10 checks for the existence of left, right, top or bottom neighbor using camera-based communication…image captured by the camera…contains clusters 32 from its own and part of the neighbor’s projected pattern…can be analyzed to detect the presence and absence of the four neighbors…for each PPP 10, its neighborhood information is also resolved during this process”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the projectors and cameras in Brown to have been utilized to determine the neighbor discovery configuration identification as taught in Majumder, because Majumder taught that said functionality provided the benefit of allowing for completely asynchronous and distributed calibration of a multi-projector display without user input (see: Majumder, Paragraphs 10-16: “a self-sufficient module…achieves a truly scalable and reconfigurable display without any input from the user…user does not need to input any information about the display”).
The system of Brown also does not specifically teach wherein its first and second cameras are interchangeably coupled and uncoupled from its first and second projectors such that any camera can be coupled to any projector (pp. 6-7: “In this system, multiple cameras are first used to form several stereo-camera pairs, Si, to observe the projected imagery…established for each projector…stereo-pair, Si, can see its corresponding projector, Pi, and any overlapping portion from an adjacent projector, Pj”; Fig. 5(b): P1, P2, S1, and S2).  In the related multi-projector display art, Widdowson teaches wherein first and second cameras can be interchangeably coupled and uncoupled from first and second projectors such that any camera can be coupled to any projector (see: Widdowson, Paragraphs 26-27: “display system 100 includes two or more cameras 122…controller 101 is dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 171-172; Paragraphs 181-186: “receiving removable modules…for any desired number of projector modules 112 and camera modules 122…a removable camera module that is configured to be inserted into and removed…dynamic updating of the system…camera modules 122 are configured to be hot-swappable…automatically determines the number and specifications of the camera modules 122 via the exchange of metadata”; Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention for Brown’s cameras (e.g., Fig. 5(b): S1 and S2) to have been interchangeably coupled and uncoupled with the projectors (e.g., Fig. 5(b): P1 and P2) as taught by the swappable module functionality of Widdowson, because Widdowson taught that said functionality provided the benefit of facilitating easy replacement of failed cameras or projectors and helping reduce the time and complexity that might be necessary in reconfiguring the entire system (see: Widdowson, Paragraph 27: “dynamically reconfigurable such that it can automatically compensate for the removal or addition of projectors 112 or cameras 122”; Paragraphs 184-187: “This simplicity in the connection is important to facilitate the insertion and removal of projector modules 112, and dynamic updating of the system 100…are configured to be hot-swappable…may be removed and replaced without shutting down the power of system…detects the insertion, removal, or failure of a projector module 112, controller module 101 automatically recalibrates and rebalances the system…reduces the time and complexity that might otherwise be involved in reconfiguring the system”).

-In regard to dependent claim 49, Brown teaches wherein the first or second camera could comprise a fisheye lens (p. 5: “we discuss approaches that address non-planar display surfaces…For cameras…using a fish-eye lens”).  

-In regard to dependent claim 51, Brown teaches to cause the one or more processing computing devices to compute relative camera calibration and projector calibration parameters (p. 1: “Calibration involves two aspects: geometric registration and color correction”; pp. 5-7: “we discuss two approaches that address non-planar display surfaces…establishes a non-linear mapping from the projector’s features, Pk(x, y), to their positions in the camera’s image plane, C(u, v), denoted as C(u, v) → Pk(x, y)…determine automatically…the location of the projectors within the display environment…one stereo pair is established for each projector.  Each stereo pair is calibrated using a large calibration pattern…Photometric Correction”).

-In regard to substantially similar dependent claims 54 and 56-58, Brown teaches wherein at least one of the first camera, the second camera, the first projector, or the second projector is calibrated with respect to a global coordinate system (pp. 6-7: “3D Global Registration…components need to be registered in a common coordinate frame for the algorithm to work…multiple cameras are first used…to observe the projected imagery…for every projector…unify them within a common coordinate frame…to the global coordinate frame”; Fig. 5(b): S1, S2, P1, or P2).

-In regard to dependent claim 59, Brown teaches wherein the computer readable code further causes the one or more processing computer devices to:
register the first portion of the image of the scene, that is projected by the first projector, within the coordinate system for display on the arbitrary surface based on an analysis of the data in the at least the part of the first portion of the image captured by the first camera (pp. 5-7: “the necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer...These three components need to be registered in a common coordinate frame for the algorithm to work…Each recovered 3D display surface, Di, is represented as a 3D mesh…This completes, the computation of the…3-D display surface…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery…recovers the underlying display surface…automatically”).

-In regard to dependent claim 60, Brown teaches wherein the computer readable code further causes the one or more processing computer devices to:
register the second portion of the image of the scene, that is projected by the second projector, within the coordinate system for display on the arbitrary surface based on an analysis of the data in the at least the part of the second portion of the image captured by the second camera (pp. 5-7: “the necessary warping function between each projector and the desired image must be dynamically computed…This textured 3D model is then rendered from the view point of the projector…image will appear geometrically correct to viewer...These three components need to be registered in a common coordinate frame for the algorithm to work…Each recovered 3D display surface, Di, is represented as a 3D mesh…This completes, the computation of the…3-D display surface…next step is to unify them within a common coordinate frame…Using 3-D point correspondences acquired in the overlapping region between two display surfaces, Di and Dj, a rigid transformation consisting of a rotation…and a translation…can be computed to bring Di and Dj into alignment…Pi and Pj, can also be computed in the same common coordinate frame…With all three necessary components registered to a common coordinate frame…can be used to generate seamless imagery…recovers the underlying display surface…automatically”).

Response to Arguments
Applicant’s arguments filed 04/06/2022 have been fully considered but they are not persuasive.

Applicant argues (see: Remarks, pp. 23-29) that (i) “coupling” means any overlap of projector’s and camera’s field of view (FoV).  Applicant further argues that the feature of “fully interchangeable camera-projector connections” is inventive because it removes the limitation of camera-projector pairs and removes any limitation on the total number of cameras and the field of view (FoV) of each of the cameras.  Applicant also notes that the feature of “fully interchangeable camera-projector connections” contributes to the freedom and efficiency of the claimed systems and methods.  Applicant also argues that “fully interchangeable” refers to the fact that any camera can be uncoupled from its current projector and recoupled to any projector by creating an overlap with another projector, instead of simply uncoupling and recoupling the same camera-projectors.
Applicant also argues that (ii) Brown teaches away from the inventive feature of “fully interchangeable camera-projector connections.”
Finally, Applicant argues that (iii) Widdowson does not have the feature of “fully interchangeable camera-projector connections” because there is no disclosure of interchangeably coupling (through overlap of FoVs) of projectors and cameras.  Applicant notes that the feature of the projector bays in Widdowson locks the positioning of projectors and cameras in the display system into a predetermined grid and coupling structure.  Thus, Applicant argues that the coupling of projectors and cameras in Widdowson are explicitly predetermined and that cameras cannot be oriented in a different direction to independently decouple from a projector that is in the same bay.  

The Examiner respectfully disagrees with Applicant.
First, in response to Applicant’s arguments (i) and (iii) that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “means any overlap of projector’s and camera’s field of view (FOV)”, “removes the limitation of camera-projector pairs from the presently claimed invention”, “allowing for freedom of movement of both projectors and cameras”, “removes any limitation on the total number of cameras and the field of view (FoV) of each of the cameras”, “allows for cameras to be added and removed from the system freely”, and “the field of vision of each camera is not restricted to encompass an entire projected image”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner notes, independent claim 1 is used as a representative example, that the newly added feature of “such that any camera can be coupled to any projector” merely requires that the first and second cameras are capable of being connected/disconnected from the first and second projectors and that they are capable of being swapped with each other.  The newly added feature imparts no limitation on any potential overlap of projector’s and camera’s field of view.  The disclosure of the Majumder ‘312 patent supports the Examiner’s position with regards to the proper scope of the newly added limitation.  Column 3, lines 14-25 make clear that “coupling” a camera and a projector only requires that they can be hardwired or wirelessly connected (“a camera 120 may be coupled to one or more projectors 110 either by hardwiring or wirelessly”).  
As a further example, this would be equivalent to disconnecting the cable connection between the camera 14 and the projector unit 12 in the Majumder reference (Figs. 2a and 2b) and reconnecting the camera 14 via another cable connection to a different projector unit 12 (Fig. 1b).  Nothing more is required from the claim language.  This example appears to mirror the “plug and play” style coupling between projectors and cameras described in column 4, lines 48-51 of the Majumder ‘312 patent.    
Second, as previously discussed in the prior Non-Final Action, the Examiner notes (ii) that a prior art reference does not constitute a teaching away from the claimed subject matter unless the prior art reference also criticizes, discredits, or otherwise discourages the solution claimed.  In the instant case, the statements made in the “Conclusion and Future Work” section of the Brown reference are not considered to be a clear disavowal of the newly claimed “fully interchangeable camera-projector connections” feature.  Said statements merely acknowledge that a “tightly coupled relationship between the camera and display environment offers great potential for novel user interaction.”  As an example, nothing in said statements even mentions or specifically discourages swapping the leftmost camera with the rightmost camera in the system of Brown. 

    PNG
    media_image1.png
    247
    284
    media_image1.png
    Greyscale

Brown: Fig. 5(b)

Finally, the Examiner notes (iii) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the Widdowson reference is being relied upon to teach the well-known and beneficial functionality of being able to dynamically connect and disconnect (i.e., swap) any number of projectors and cameras in a multi-projector display system.  The multi-projector display system shows wherein the projectors and cameras are physically coupled together via electrical connectors.  The rigid housing/rack structure that includes the plurality of bays that hold the projectors and cameras is not being incorporated into the modified Brown reference as implied by Applicant’s arguments.  Regardless, as noted above, Applicant has too narrowly interpreted the newly added “such that any camera can be coupled to any projector” limitation.  
As an example, as discussed in detail in the applied rejections, the combined teachings of Brown and Widdowson provide proper motivation for swapping the leftmost camera with the rightmost camera in the system of Brown (Fig. 5(b)).

    PNG
    media_image1.png
    247
    284
    media_image1.png
    Greyscale

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992